Citation Nr: 0103793	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-22 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher evaluation for degenerative disc 
disease of the lumbosacral spine, status post laminectomy, 
currently rated at 40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to May 1946, 
from June 1948 to May 9, 1957, and from May 28, 1957 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision from the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to an increased evaluation for 
his lumbar spine disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lumbosacral spine disability is manifested 
by severe restriction of motion, evidence of tenderness 
across the lower lumbar region without spasm, positive 
straight leg raising, left sided radiculopathy; and an 
apparent decrease in sensation of pinprick along the base of 
the toe of the left foot.  The disability is shown to be 
severe, with intermittent relief, but has not been manifested 
by pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for degenerative disc disease of the lumbosacral 
spine are not met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292, 
5293, 5295 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran injured his 
back in 1962 while trying to lift a heavy object.  He was 
repeatedly seen by the clinic for continued back complaints, 
and was diagnosed in January 1964 with chronic strain of the 
lumbosacral ligament and placed on profile.  In June 1966 he 
was hospitalized for continued back complaints with left leg 
involvement and was diagnosed with a herniated nucleus 
pulposes L4-5.  In July 1966 he underwent a 
semihemilaminectomy and diskectomy at L4/5 and L5-S1 on the 
left.

In April 1967 the RO granted service connection for status 
postoperative semihemilaminectomy for vocational 
rehabilitation purposes.  

An April 1968 VA examination noted findings including some 
limitation of rotation to 50 percent of normal, and positive 
straight leg raising on the left side at 60 degrees.  In 
April 1968, service connection for compensation purposes was 
granted for herniated disc, post operative with arthritis and 
a 20 percent evaluation was assigned.  In a July 1970 VA 
examination report, the veteran's symptoms were described as 
having progressively increased over the past two years, and 
involved the back, left hip and left leg.  Objectively his 
restrictions of motion were within the severe range, although 
there was no pain on straight leg raising.  The opinion given 
in the July 1970 examination was that the veteran was having 
a recurrence of disc symptoms.  Recommendations were made for 
further medical treatment including muscle relaxants and 
traction.  Based on these findings, the RO granted an 
increased rating to 40 percent disabling in a September 1970 
decision. 

 A June 1973 report revealed the veteran to be in no acute 
pain, with the lumbar spine having appeared to have 
straightened out somewhat.  Some complaints of tenderness to 
pressure on the left of the midline were elicited.  There was 
slight to moderate restriction on forward flexion and 
backward extension, with the remainder of the back motions 
within normal limits.  Heel toe walk revealed a tendency of 
the heel of the left foot to drop downward when standing on 
his toes, although he kept it off the floor.  Complaints of 
pain in the left hip were elicited on straight leg raise to 
the left.  Based on these findings, the RO reduced the 
evaluation of the veteran's back disability to 20 percent 
disabling in a July 1973 rating decision.  The 20 percent 
rating was upheld by the Board in an August 1974 
determination.  

The report from a July 1983 VA examination revealed 
complaints of the veteran's low back pain being constant and 
radiating down to the legs and feet.  Numbness in the left 
foot was described.  He was said to now wear a back brace.  
Degenerative disc disease was noted to have been diagnosed.  
On objective examination, he was noted to wear a soft low 
back brace and complained of being stiff from driving 40 
miles.  There was flattening of the lordotic curve with mild 
paraspinal spasm.  Tenderness was elicited with deep pressure 
over the left sacroiliac joint.  He demonstrated restricted 
motion on performing acts such as undressing, dressing and 
turned slowly on the examination table.  Motion was described 
as quite limited with complaints of pain, as he was unable to 
flex forward beyond 30 degrees, and backward extension beyond 
10 degrees, although his right and left lateral flexion was 
to 20 degrees.  Straight leg raise was positive at 75 degrees 
and some sensory deficit was noted on the left big toe, and 
reflexes were absent at both ankles.  The X-rays revealed 
discogenic disease as well as spondylosis.  The diagnoses 
included chronic low back syndrome, status post laminectomy, 
and discogenic disease by X-ray.

Based on the findings from the July 1983 examination, the RO 
granted an increased rating to 40 percent disabling in an 
August 1983 decision.  This 40 percent evaluation has been 
confirmed and continued in subsequent rating decisions 
including the one on appeal.

VA treatment records from 1980 to 1984 concern treatment for 
a problem other than a back disability.  

VA treatment records from 1991 to 1998 reveal repeated visits 
for complaints of low back pain.  An X-ray from November 1991 
revealed that the head of the left femur was approximately 2 
millimeters higher than the right.  Also noted in November 
1991 were complaints of back pain.  A January 1992 treatment 
record suggested that he was walking better with a lift in 
his shoe.  A March 1998 treatment record listed chronic back 
pain as one of the veteran's complaints and noted that he 
could walk a maximum of a mile with a cane before his hips 
started locking up and he began having pain.  By June 1998 he 
was described as incapacitated due to low back pain, could no 
longer walk around the block due to back pain and was said to 
hire people to do yard work.  A July 1998 treatment record 
noted complaints of the low back pain radiating to his neck, 
and described chronic pain in the left foot, which started to 
go up the spine a year ago.  In November 1998, he complained 
of low back pain after a fall.  

Private medical records from 1997 through 1999 were also 
associated with the claims file.  Complaints of 
"significant" low back pain were described in a November 
1997 physical examination, which found no tenderness of the 
lumbar spine on palpation and no paravertebral spasm.  
Flexion was 45 degrees and extension was 20 degrees, with 
both motions painful.  Right and left lateral bending were 35 
degrees and painful.  Patellar and Achilles reflexes were 1/4 
bilaterally.  X rays were noted to show significant 
degenerative changes in the spine, most profound at L4-5 and 
L5-S1.  The impression was spondylolysis, lumbar spine.  

A private medical examination conducted in June 1999 revealed 
the chief complaint to involve a right knee injury that 
happened in a fall several months earlier.  A history of back 
pain was also noted, with radiation into the left leg, with 
numbness associated with the leg ever since the original back 
injury and surgery in service.  The back pain was described 
as quite severe, and he was said to still have pain and 
numbness in the left leg, which was aggravated by stooping, 
squatting, twisting or bending.  On physical examination he 
was noted to walk with a limp, but was also noted to have an 
obvious right knee disability.  His skin was intact and he 
was noted to have absent ankle reflexes bilaterally.  
Decreased sensation was noted in the left foot.  Straight leg 
raise was positive at 90 degrees.  He had lower back pain 
bilaterally at the lumbosacral junction.  Flexion of the back 
was limited to about 60 to 70 degrees and extension was to -5 
to -10.  X-rays were noted to reveal severe narrowing of the 
L5-S1 disc space and the L4-5 disc space.  He also had some 
degenerative changes at the lumbosacral junction and/or 
possible early ankylosing signs.  

The report from a June 1999 VA examination noted complaints 
of chronic low back pain described as markedly limiting his 
activity level.  Private medical records from the same month 
were reviewed, and the X-rays were noted to reveal 
degenerative disk disease at L4-5 and L5-S1.  Any bending, 
lifting or carrying was described as exasperating the 
condition.  Any extended period of sitting standing or 
walking bothered him.  He was unable to fish, and had sold 
his house as he could no longer maintain it.  He described 
intermittent episodes of pain into the left leg down into the 
foot.  No bowel or bladder dysfunction was noted.  

On physical examination, he was said to move with a limp on 
the right primarily due to knee pain.  He was able to stand 
erect.  There was a well-healed surgical scar on the mid line 
lower back region.  No spasm was noted.  There was tenderness 
across the lower lumbar region.  On range of motion, he had 
40 degrees of flexion and 20 degrees of extension.  Pain was 
elicited on the extremes of these motions.  Right and left 
lateral bending was to 15 degrees, with pain on the extremes 
of motion bilaterally.  Rotation was 25 degrees left and 
right, with mild pain on the extremes of motion bilaterally.  

Neurological evaluation of lower extremities revealed normal 
strength of muscle testing above the lower extremities.  
Reflexes were intact at the knees and ankles.  No definite 
dermatome distribution of loss of sensation was noted in the 
lower extremities, although there did appear to be a decrease 
in sensation of pinprick along the base of the toes of the 
left foot dorsally.  On sitting straight leg raise, he had 
complaints of back pain on either leg, greater on the left 
than right.  The impression rendered was chronic lumbar 
syndrome with degenerative disc disease, status post 
laminectomy.  Regarding the limitations of pain on motion, 
the pain was said to possibly affect further function ability 
with flare-ups or increased use as noted, but it could not be 
quantified in terms of additional limitation of motion within 
any degree of medical certainty.


Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the claims file shows that the veteran has been 
provided with a recent and thorough VA examination and has 
not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  Accordingly, the Board concludes 
that the duty to assist was satisfied in the present case, 
under the new law.  Further, remanding the claim for 
additional development under the new statute is not 
necessary, and reviewing the claim as to this issue without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes (DC) identify the various 
disabilities and the criteria that must be shown for specific 
ratings.  The entire history of the disability will be 
reviewed in determining whether an increased rating is 
warranted.  Schafrath v.  Derwinski, 1 Vet.App. 589 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

The veteran's back disability has been evaluated by the RO 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under Diagnostic Code 5293, a 20 percent evaluation 
applies if the symptoms are moderate, with recurring attacks.  
A 40 percent evaluation is warranted for recurring attacks of 
severe intervertebral disc syndrome with intermittent relief.  
A 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000).

The Board will also evaluate the back disability under 
Diagnostic Code 5295.  Diagnostic Code 5295 provides that a 
10 percent evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating 
may be assigned when there is severe lumbosacral strain with 
a listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2000). 
In addition, 60 and 100 percent evaluations are warranted for 
residuals of a fractured vertebra with or without cord 
involvement. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  
Moreover, 60 and 100 percent evaluations are warranted for 
complete bony fixation of the spine in a favorable angle or 
an unfavorable angle with marked deformity with or without 
involvement of other joints. 38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2000).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).

Upon review of the evidence, the Board finds that an 
increased evaluation for the veteran's lumbar spine 
disability is not warranted.  His symptoms are not shown to 
approximate the criteria for an evaluation higher than 40 
percent.  Currently he is receiving the maximum evaluation 
for limitation of motion.  While the Board notes that the 
private medical examination of June 1999 did suggest the 
beginning of some ankylosing involvement of the spine, there 
is no evidence to suggest that this ankylosis is unfavorable 
in nature, and the veteran still has some motion in his back 
in all planes.  Thus a 50 percent evaluation for unfavorable 
ankylosis is not shown or approximated under DC 5289.  There 
is no evidence of fracture or complete bony fixation, so the 
diagnostic codes corresponding to these symptoms are not 
applicable.

His symptoms while severe, were not consistent with 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  
The findings of the most recent VA examination did not show 
muscle spasm, or ankle jerk absent or other indicia of 
pronounced neurological disability.  The present level of 
disability is of primary concern in this matter.  Francisco, 
supra.  Neurologically, he did not have weakness or obvious 
signs of neurological deficit, other than some decreased 
pinprick sensation about the toes of the left foot.  While 
his subjective complaints were that his back disability was 
consistently worsening, a longitudinal view of the objective 
medical evidence reveals the symptoms to wax and wane in 
severity over time, rather than remain persistent and 
pronounced.  Thus a 60 percent evaluation is not warranted 
under DC 5293.  

The overall evidence shows the current lumbar pathology to be 
consistent with that of recurring attacks of severe 
intervertebral disc syndrome with intermittent relief, which 
is a 40 percent evaluation under DC 5293.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. Furthermore, the Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, however, the 
veteran does not exhibit weakness or instability, deformity, 
atrophy, fasciculation, pain on movement, or other signs of 
disability greater than the impairment recognized by the 
current evaluation.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45 or 4.59 do not provide a basis for a higher rating 
than a 40 percent evaluation.


ORDER

A rating in excess of the currently assigned 40 percent 
evaluation for degenerative disc disease of the lumbosacral 
spine is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

